         4:20-cv-01059-RBH          Date Filed 08/05/21            Entry Number 49              Page 1 of 7




                                     UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF SOUTH CAROLINA
                                           FLORENCE DIVISION

    Earl Gene Johnson, Jr.,       )                       Civil Action No.: 4:20-cv-01059-RBH
                                  )
           Plaintiff,             )
                                  )
    v.                            )                       ORDER
                                  )
    Sarah Samuel, Larry Abraham,  )
    and Major Hulon,              )
                                  )
           Defendants.            )
    ______________________________)

            Plaintiff Earl Gene Johnson, Jr. asserts his constitutional rights were violated during his pretrial

    confinement at the Dillon County Detention Center. The matter is before the Court on Plaintiff’s

    objections to the Report and Recommendation (“R & R”) of United States Magistrate Judge Thomas

    E. Rogers, III, who recommends granting Defendants’ motion for summary judgment and dismissing

    this case in its entirety.1 See ECF Nos. 44 & 46.

                                                     Legal Standards

    I.      Review of the R & R

            The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

    recommendation has no presumptive weight, and the responsibility to make a final determination

    remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a

    de novo review of those portions of the R & R to which specific objections are made, and it may accept,

    reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the

1
          The Magistrate Judge issued the R & R pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)
(D.S.C.). The Court is mindful of its duty to liberally construe Plaintiff’s pro se filings. See Erickson v. Pardus, 551
U.S. 89, 94 (2007) (recognizing “[a] document filed pro se is to be liberally construed” (internal quotation marks
omitted)). But see United States v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012) (“Although courts must liberally
construe the claims of pro se litigants, the special judicial solicitude with which a district court should view pro se
filings does not transform the court into an advocate.” (cleaned up)).
  4:20-cv-01059-RBH         Date Filed 08/05/21        Entry Number 49       Page 2 of 7




matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

       The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

to which objections have been filed. Id. However, the Court need not conduct a de novo review when

a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court need only review

for clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the

Court need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v.

Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

II.    Summary Judgment

       Summary judgment is appropriate when no genuine issue of material fact exists and the moving

party is entitled to judgment as a matter of law. Reyazuddin v. Montgomery Cty., Md., 789 F.3d 407,

413 (4th Cir. 2015); see Fed. R. Civ. P. 56(a) (“The court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.”). “A party asserting that a fact cannot be or is genuinely disputed must support the

assertion by: (A) citing to particular parts of materials in the record . . . ; or (B) showing that the

materials cited do not establish the absence or presence of a genuine dispute, or that an adverse party

cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). The facts and

inferences to be drawn from the evidence must be viewed in the light most favorable to the non-moving

party, Reyazuddin, 789 F.3d at 413, but the Court “cannot weigh the evidence or make credibility

determinations.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 569 (4th Cir. 2015).

       Moreover, “the mere existence of some alleged factual dispute between the parties will not


                                                   2
  4:20-cv-01059-RBH          Date Filed 08/05/21       Entry Number 49        Page 3 of 7




defeat an otherwise properly supported motion for summary judgment; the requirement is that there be

no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). “A

dispute of material fact is ‘genuine’ if sufficient evidence favoring the non-moving party exists for the

trier of fact to return a verdict for that party.” Seastrunk v. United States, 25 F. Supp. 3d 812, 814

(D.S.C. 2014). A fact is “material” if proof of its existence or nonexistence would affect disposition

of the case under the applicable law. Anderson, 477 U.S. at 248.

       At the summary judgment stage, “the moving party must demonstrate the absence of a genuine

issue of material fact. Once the moving party has met his burden, the nonmoving party must come

forward with some evidence beyond the mere allegations contained in the pleadings to show that there

is a genuine issue for trial.” Baber v. Hosp. Corp. of Am., 977 F.2d 872, 874–75 (4th Cir. 1992)

(internal citation omitted). Summary judgment is not warranted unless, “from the totality of the

evidence, including pleadings, depositions, answers to interrogatories, and affidavits, the [C]ourt

believes no genuine issue of material fact exists for trial and the moving party is entitled to judgment

as a matter of law.” Whiteman v. Chesapeake Appalachia, L.L.C., 729 F.3d 381, 385 (4th Cir. 2013);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

                                              Discussion

       Plaintiff has filed a complaint pursuant to 42 U.S.C. § 1983 alleging that during his pretrial

confinement at the Dillon County Detention Center (“DCDC”), he (1) was not allowed to order or

receive an Arabic version of the Qur’an and (2) was unable to receive legal materials or access a law

library. ECF No. 1 at pp. 4–7, 10. He sues Defendants Sarah Samuel (director of the DCDC), Major

Hulon (then-Sheriff of Dillon County), and Larry Abraham (Hulon’s chief deputy) seeking monetary




                                                   3
      4:20-cv-01059-RBH              Date Filed 08/05/21             Entry Number 49             Page 4 of 7




    and injunctive relief.2 Id. at pp. 6, 8. Defendants have moved for summary judgment. ECF No. 37.

           The Magistrate Judge construes Plaintiff’s complaint as raising free exercise and access-to-the-

    courts claims under the First Amendment.3 R & R [ECF No. 44] at p. 6. The Magistrate Judge

    recommends granting Defendants’ motion for summary judgment because (1) Plaintiff failed to exhaust

    his administrative remedies regarding his free exercise claim and (2) his access-to-the-courts claim fails

    on the merits. Id. at pp. 6–11. Plaintiff objects to these recommendations.4 ECF No. 46.

           Regarding his free exercise claim, Plaintiff argues in his objections that he “exhausted all

    administrative remedies” because Defendant Samuel “received and reviewed” his grievance concerning

    the Qur’an and informally resolved the issue by not returning the grievance, and because he “went up

    the chain of command to” Defendants Abraham and Hulon “by writing a letter.”5 Id. at p. 3; cf. R &


2
           Plaintiff’s request for injunctive relief—seeking addition of a law library to the DCDC and rescission of the
DCDC’s ban against receiving books from the publisher, see ECF No. 1 at p. 6—is moot because he was transferred
to another jail (the Marlboro County Detention Center) on May 26, 2020. ECF No. 37-2 at p. 8; see Rendelman v.
Rouse, 569 F.3d 182, 186 (4th Cir. 2009) (“[A]s a general rule, a prisoner’s transfer or release from a particular
prison moots his claims for injunctive and declaratory relief with respect to his incarceration there.”); see, e.g., Magee
v. Waters, 810 F.2d 451, 452 (4th Cir. 1987) (“Because the prisoner has been transferred [from the Portsmouth city
jail], his request for injunctive relief is moot.”).
3
          Plaintiff does not specifically object to the Magistrate Judge’s construction of the complaint. Nevertheless,
the Court MODIFIES the R & R to reflect that Plaintiff’s access-to-the-courts claim likely arises under both the First
and Fourteenth Amendments. See Pink v. Lester, 52 F.3d 73, 76 (4th Cir. 1995) (discussing how “the Supreme Court
has explained the right of access to the courts is founded in the Due Process Clause” of the Fourteenth Amendment
while “other cases have suggested that the right is located in the First Amendment” (cleaned up)). Regardless, this
modification does not alter the Court’s analysis. See id. (“We think it matters not, for purposes of § 1983, whether
the right of access is catalogued under the First or Fourteenth Amendment.”).
4
          Initially, Plaintiff asserts the R & R does not mention “Plaintiff’s Response to Reply to Plaintiff’s Response
to Defendants[’] Motion for Summary Judgement.” ECF No. 46 at p. 1. To the extent Plaintiff is referring to any
surreply, the docket does not indicate he ever filed one; and regardless, he never sought leave to do so. See generally
Deleston v. Nelsen, 2021 WL 321177, at *1 n.1 (D.S.C. Feb. 1, 2021) (“Neither the Federal Rules of Civil Procedure
nor the Local Rules provide for the ability to file a sur-reply as a matter of right.”). The Court notes the docket only
reflects a motion for summary judgment filed by Defendants, a response in opposition filed by Plaintiff, and a reply
filed by Defendants. ECF Nos. 37, 40, & 42.
5
         Although Plaintiff did not raise this specific argument in his response in opposition, the Court still must
address it. See Samples v. Ballard, 860 F.3d 266, 272 (4th Cir. 2017) (“[A]s part of its obligation to determine de
novo any issue to which proper objection is made, a district court is required to consider all arguments directed to

                                                                 4
      4:20-cv-01059-RBH              Date Filed 08/05/21             Entry Number 49             Page 5 of 7




    R at p. 7 (summarizing the grievance procedure at the DCDC). However, as the Magistrate Judge

    explains, Defendant Samuel avers in her affidavit that Plaintiff “never submitted a grievance related

    to any request and subsequent denial of a Quran.” ECF No. 37-2 at p. 7. Plaintiff’s unsworn argument

    in his objections is insufficient to rebut Defendant Samuel’s sworn statement at the summary judgment

    stage. See Adickes v. S. H. Kress & Co., 398 U.S. 144, 158 n.17 (1970) (noting an unsworn statement

    was insufficient for purposes of summary judgment); United States v. White, 366 F.3d 291, 300 (4th

    Cir. 2004) (recognizing “unsworn argument does not constitute evidence” for purposes of summary

    judgment); see, e.g., Johnson v. Ozmint, 567 F. Supp. 2d 806, 814–16 (D.S.C. 2008) (granting summary

    judgment because the plaintiff “offered no evidence” showing he exhausted his administrative

    remedies); Banks v. Fowlkes, 2014 WL 6633551, at *5 (E.D. Va. Nov. 20, 2014) (finding the plaintiff’s

    unsworn argument regarding exhaustion was “legally insufficient to oppose defendants’ motion for

    summary judgment”). Because there is no evidence that Plaintiff filed a grievance regarding the Qur’an,

    the Court will dismiss his free exercise claim without prejudice for failure to exhaust available

    administrative remedies as required by 42 U.S.C. § 1997e(a).6


that issue, regardless of whether they were raised before the magistrate.” (italics removed)).
6
          Plaintiff’s complaint is not verified and therefore cannot be considered an opposing affidavit for summary
judgment purposes. See Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991) (“As a general rule, when one party
files a motion for summary judgment, the non-movant cannot merely rely on matters pleaded in the complaint, but
must, by factual affidavit or the like, respond to the motion.”). Additionally, neither Plaintiff’s response in opposition
to Defendants’ motion for summary judgment (ECF No. 40, which is cited in his objections) nor his objections to
the R & R are verified. See, e.g., Walker v. Tyler Cty. Comm’n, 11 F. App’x 270, 274 (4th Cir. 2001) (“We thus
affirm the district court’s grant of summary judgment because the [plaintiffs’] opposition to the [] defendants’ motion
rests on what we must regard as mere pleading allegations.”). Significantly, after Defendants moved for summary
judgment, the Magistrate Judge issued an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975),
explaining the summary judgment procedure to Plaintiff. ECF No. 38.
          Separately, the Court notes Plaintiff has attached to his objections a copy of a “Commissary Order”
indicating he purchased a “Koran” from the DCDC’s commissary on May 10, 2017 (apparently during a prior
confinement at the DCDC, as the confinement at issue here began on September 25, 2017), see ECF No. 46-1 at p.
1; Plaintiff claims this Koran “contains no Arabic” and “that is why Plaintiff requested to have Mushaf [Arabic
version of] Holy Qur’an.” ECF No. 46 at p. 2. Meanwhile, Defendant Samuel avers in her affidavit that Plaintiff
never purchased a Qur’an from the commissary, ECF No. 37-2 at p. 4, and Defendants Abraham and Hulon aver in

                                                                 5
      4:20-cv-01059-RBH             Date Filed 08/05/21            Entry Number 49             Page 6 of 7




           Regarding his access-to-the-courts claim, Plaintiff contends that he was not appointed counsel

    for the first eighteen months of his confinement and that his later-appointed counsel was “insufficient,”

    and therefore he needed access to legal materials and/or a law library “to draw up [a] speedy trial

    motion” and “to diligently address the court on his own behalf, because no one else was.” ECF No. 46

    at pp. 1–4; see ECF No. 37-2 at pp. 68–70 & ECF No. 40-1 at pp. 2–7 (grievances and responses

    regarding these issues). However, as the Magistrate Judge explains, Plaintiff had counsel when he filed

    his first grievance regarding his lack of access to legal materials. R & R at p. 11 (citing ECF No. 40-

    1). See Hause v. Vaught, 993 F.2d 1079, 1084 (4th Cir. 1993) (recognizing a pretrial detainee’s right

    to access the courts is satisfied if he has counsel). Moreover, Plaintiff has not presented any evidence

    of actual injury resulting from the alleged deficiency or temporary absence of counsel.7 See id.

    (discussing actual injury requirement). See, e.g., Wise v. Lexington Cty. Sheriff’s Dep’t, No.



their affidavits that Plaintiff did not seek to acquire a Qur’an. ECF No. 37-3 at p. 3; ECF No. 37-4 at p. 3. The Court
need not—and cannot, see Haze v. Harrison, 961 F.3d 654, 657 n.2 (4th Cir. 2020) (noting a court cannot resolve
conflicts in the evidence at summary judgment)—resolve this evidentiary conflict because, as explained above,
dismissal is warranted for failure to exhaust available administrative remedies.
7
          Notably, Plaintiff’s complaint indicates he had a court-appointed attorney and does not allege any actual
injury. ECF No. 1 at pp. 5–6; see Blalock v. Eaker, 845 F. Supp. 2d 678, 680 (W.D.N.C. 2012) (“[A] pretrial
detainee who is represented by counsel, or who refuses an offer of counsel, lacks a constitutionally protected right
to access and use legal materials.” (citing United States v. Chatman, 584 F.2d 1358, 1360 (4th Cir. 1978))); see, e.g.,
Ortiz v. Downey, 561 F.3d 664, 671 (7th Cir. 2009) (holding the plaintiff “cannot prevail on his access-to-courts
claim” because he “did not allege in his complaint that the alleged deprivations have caused him actual injury”).
Although Plaintiff argues in his unsworn response in opposition and objections that he could have filed a speedy trial
motion, the Court agrees with the Magistrate Judge that Plaintiff has not presented evidence showing any delay in
his criminal proceedings was caused by his lack of access to legal materials. R & R at p. 11 (citing Johnson v.
Barczak, 338 F.3d 771, 773 (7th Cir. 2003))). Also, Plaintiff has not shown why his appointed attorneys could not
have filed a speedy trial motion. See, e.g., Barnes v. Cerliano, 258 F. App’x 631, 631 (5th Cir. 2007) (finding no
actual injury because the plaintiff “has not shown why a speedy trial challenge could not have been filed by his
appointed counsel”).
          Defendant Samuel avers that Plaintiff was appointed a public defender shortly after his arrest and that he
has always had unrestricted access to legal counsel, ECF No. 37-2 at p. 3; and in fact, Plaintiff attached to his
objections a bond motion indicating he declined the services of his public defender multiple times (although Plaintiff
attempts to dispute this fact with his unsworn argument in his objections). ECF No. 46-1 at pp. 2–3. See Blalock
& Chatman, supra. At best, Plaintiff has only shown negligent conduct by Defendants. See Pink, 52 F.3d at 78
(holding “negligent conduct that results in a denial of access to the courts” does not establish a § 1983 claim).

                                                               6
      4:20-cv-01059-RBH             Date Filed 08/05/21            Entry Number 49             Page 7 of 7




    4:06-cv-01842-RBH, 2008 WL 551618, at *4–7 (D.S.C. Feb. 26, 2008) (granting summary judgment

    on similar access-to-the-courts claim), aff’d, 283 F. App’x 155 (4th Cir. 2008). Finally, it appears

    Plaintiff is dissatisfied with the attorneys appointed to represent him in his criminal case, and he can

    raise this matter in his pending criminal proceedings.8 See, e.g., Hundley v. Thomas, 719 F. App’x 250,

    252 (4th Cir. 2018) (finding the plaintiff’s “claims of denial of access to court” failed in part because

    “it generally appears [he] is dissatisfied with his criminal attorney”). The Court will grant summary

    judgment for Defendants as to Plaintiff’s access-to-the-courts claim.

                                                        Conclusion

           For the foregoing reasons, the Court ADOPTS the Magistrate Judge’s R & R [ECF No. 44] as

    modified by Footnote 3 above, GRANTS Defendants’ motion for summary judgment [ECF No. 37],

    DISMISSES Plaintiff’s free exercise claim without prejudice for failure to exhaust administrative

    remedies, and DISMISSES his access-to-the-courts claim with prejudice. The Court DIRECTS the

    Clerk to close this case.

           IT IS SO ORDERED.



    Florence, South Carolina                                                          s/ R. Bryan Harwell
    August 5, 2021                                                                    R. Bryan Harwell
                                                                                      Chief United States District Judge




8
          Plaintiff asserts the public defender (Nathan Scales) initially assigned to his case incorrectly informed the
state court “that Plaintiff refused his services.” ECF No. 46 at pp. 3–4 (citing ECF No. 46-1 at p. 2). Plaintiff also
contends he “has never talk[ed] to or seen” the private attorney (Steve Fowler) later appointed to represent him. Id.
at p. 4 (citing ECF No. 46-1 at p. 8).

                                                               7
